SCS Hedged Opportunities Master Fund, LLC LIMITED LIABILITY COMPANY AGREEMENT April [], 2010 TABLE OF CONTENTS ARTICLE I 1 ARTICLE II 4 2.1 Formation of Limited Liability Company 4 2.2 Name 5 2.3 Principal and Registered Office 5 2.4 Duration 5 2.5 Business of the Fund 5 2.6 The Board 5 2.7 Members 6 2.8 Organizational Member 7 2.9 Both Directors and Members 7 2.10 Limited Liability 7 ARTICLE III 7 3.1 Management and Control 7 3.2 Actions by the Board 8 3.3 Officers 9 3.4 Meetings of Members 9 3.5 Custody of Assets of the Fund 10 3.6 Other Activities of Members, Directors and the Adviser 10 3.7 Duty of Care 11 3.8 Indemnification 11 3.9 Fees, Expenses and Reimbursement 13 3.10 Liabilities and Duties 14 ARTICLE IV 15 4.1 Termination of Status of the Adviser 15 4.2 Termination of Status of a Director 15 4.3 Removal of the Directors 15 4.4 Transfer of Interests of Members 15 4.5 Repurchase of Interests 16 ARTICLE V 17 5.1 Contributions to Capital 17 5.2 Rights of Members to Capital 18 5.3 Capital Accounts 18 5.4 Allocation of Net Profit and Loss 19 5.5 Allocation of Certain Withholding Taxes and Other Expenditures 19 5.6 Reserves 19 5.7 Tax Allocations 20 5.8 Distributions 21 - i - ARTICLE VI 21 6.1 Dissolution 21 6.2 Liquidation of Assets 22 ARTICLE VII 23 7.1 Accounting and Reports 23 7.2 Determinations By the Board 23 7.3 Valuation of Assets 24 ARTICLE VIII 24 8.1 Amendment of Limited Liability Company Agreement 24 8.2 Notices 25 8.3 Agreement Binding Upon Successors and Assigns 26 8.4 Applicability of 1940 Act and Form N-2 26 8.5 Choice of Law 26 8.6 Not for Benefit of Creditors 27 8.7 Consents 27 8.8 Merger and Consolidation 27 8.9 Pronouns 28 8.10 Confidentiality 28 8.11 Certification of Non-Foreign Status 28 8.12 Severability 29 8.13 Entire Agreement 29 8.14 Discretion 29 8.15 Counterparts 29 8.16 Tax Matters Partner 29 8.17 Section 754 Election 30 8.18 Member Tax Basis 30 -ii- SCS HEDGED OPPORTUNITIES MASTER FUND LIMITED LIABILITY COMPANY AGREEMENT THIS LIMITED LIABILITY COMPANY AGREEMENT of SCS Hedged Opportunities Master Fund (the “Fund”) is dated and effective as of April [], 2010 by and among the Organizational Member, SCS Capital Management, LLC, as Adviser, and each person hereinafter admitted to the Fund in accordance with this Agreement and reflected on the books of the Fund as a Member. W I T N E S S E T H : WHEREAS, the Fund heretofore has been formed as a limited liability company under the Delaware Limited Liability Company Act, pursuant to the Certificate dated as of [], 2010 and filed with the Secretary of State of the State of Delaware on [], 2010; NOW, THEREFORE, for and in consideration of the foregoing and the mutual covenants hereinafter set forth, it is hereby agreed as follows: ARTICLE I DEFINITIONS For purposes of this Agreement: “1940 Act” means the Investment Company Act of 1940 and the rules, regulations and orders thereunder, as amended from time to time, or any successor law. “1934 Act” means the Securities Exchange Act of 1934 and the rules, regulations and orders thereunder, as amended from time to time, or any successor law. “Administrator” means the person who provides administrative services to the Fund pursuant to an administrative services agreement. “Adviser” means SCS Capital Management, LLC or any successor investment adviser to the Fund, in its capacity as investment adviser under the Investment Advisory Agreement.[The Adviser shall be subject to the provisions of Section 2.7(b), as a member of the Fund.] “Advisers Act” means the Investment Advisers Act of 1940 and the rules, regulations and orders thereunder, as amended from time to time, or any successor law. “Affiliate” means affiliated person as such term is defined in the 1940 Act. “Agreement” means this Limited Liability Company Agreement, as amended and/or restated from time to time. “Board” means the Board of Directors established pursuant to Section 2.6 hereof. -1- “Capital Account” means, with respect to each Member, the capital account established and maintained on behalf of each Member pursuant to Section 5.3 hereof. “Capital Contribution” means the contribution, if any, made, or to be made, as the context requires, to the capital of the Fund by a Member. “Certificate” means the Certificate of Formation of the Fund and any amendments thereto as filed with the office of the Secretary of State of the State of Delaware. “Closing Date” means the first date on or as of which a Member other than the Organizational Member or the Adviser is admitted to the Fund. “Code” means the United States Internal Revenue Code of 1986, as amended and as hereafter amended from time to time, or any successor law. “Delaware Act” means the Delaware Limited Liability Company Act (6 Del.C. § 18-101, et seq.) as in effect on the date hereof and as amended from time to time, or any successor law. “Director” means each natural person listed on Schedule I hereto who serves on the Board and any other natural person who, from time to time, pursuant hereto shall serve on the Board.Each Director shall constitute a “manager” of the Fund within the meaning of the Delaware Act. “Fiscal Period” means the period commencing on the Closing Date, and thereafter each period commencing on the day immediately following the last day of the preceding Fiscal Period, and ending at the close of business on the first to occur of the following dates: (a)the last day of a Fiscal Year; (b)the day preceding any day as of which a contribution to the capital of the Fund is made pursuant to Section 5.1; (c)the day as of which the Fund makes any distribution to, or repurchases any Interest or portion of an Interest of, any Member; (d)the day as of which the Fund admits a substituted Member to whom an Interest (or portion thereof) of a Member has been Transferred (unless there is no change of beneficial ownership); or (e)any other day as of which this Agreement provides for any amount to be credited to or debited against the Capital Account of any Member, other than an amount to be credited to or debited against the Capital Accounts of all Members in accordance with their respective Fund Percentages. “Fiscal Year”means the period commencing on the Closing Date and ending on the first March 31st following the Closing Date, and thereafter each period commencing on April 1st of each year and ending on March 31st of the succeeding year (or on the date of a final distribution pursuant to Section 6.2 hereof), unless the Directors shall designate another fiscal year for the Fund. -2- “Form N-2” means the Fund’s Registration Statement on Form N-2 filed with the Securities and Exchange Commission, as amended from time to time. “Fund” means the limited liability company governed hereby, as such limited liability company may from time to time be constituted. “Fund Percentage” means a percentage established for each Member on the Fund’s books as of the first day of each Fiscal Period.The Fund Percentage of a Member for a Fiscal Period shall be determined by dividing the balance of the Member’s Capital Account as of the commencement of such Fiscal Period by the sum of the Capital Accounts of all of the Members as of the commencement of such Fiscal Period.The sum of the Fund Percentages of all Members for each Fiscal Period shall equal 100%. “Independent Directors” means those Directors who are not “interested persons” of the Fund as such term is defined in the 1940 Act. “Interest” means the entire ownership interest in the Fund at any particular time of a Member or other person to whom an Interest or portion thereof has been transferred pursuant to Section 4.4 hereof, including the rights and obligations of such Member or other person under this Agreement and the Delaware Act. “Investment Advisory Agreement” means the investment advisory agreement entered into between the Adviser and the Fund, as from time to time in effect. “Investment Funds” means unregistered pooled investment vehicles and registered investment companies into which the Fund invests. “Investment Managers” means portfolio managers among which the Fund deploys some or all of its assets. “Member” means any person who is admitted to the Fund in accordance with this Agreement as a member until the Fund repurchases the entire Interest of such person pursuant to Section 4.5 hereof or such person otherwise ceases to be a member of the Fund or a substitute Member who is admitted to the Fund pursuant to Section 4.4 hereof, in such person’s capacity as a member of the Fund.For purposes of the Delaware Act, the Members shall constitute a single class or group of members. “Net Assets” means the total value of all assets of the Fund, less an amount equal to all accrued debts, liabilities and obligations of the Fund, calculated before giving effect to any repurchases of Interests. “Net Profit” or “Net Loss” means the amount by which the Net Assets as of the close of business on the last day of a Fiscal Period exceed (in the case of Net Profit) or are less than (in the case of Net Loss) the Net Assets as of the commencement of the same Fiscal Period” (or, with respect to the initial Fiscal Period of the Fund, at the close of business on the Closing Date), such amount to be adjusted to exclude: -3- (a)the amount of any amounts to be allocated among the Capital Accounts of the Members pursuant to Section 5.5 or 5.6 hereof; and (b)any items to be allocated among the Capital Accounts of the Members on a basis which is not in accordance with the respective Fund Percentages of all Members as of the commencement of such Fiscal Period. “Organizational Member” means the person executing this Agreement in such capacity. “Person” means any individual, entity, corporation, partnership, association, limited liability company, joint-stock company, trust, estate, joint venture, organization or unincorporated organization. “Securities” means securities (including, without limitation, equities, debt obligations, options, and other “securities” as that term is defined in Section 2(a)(36) of the 1940 Act) and any contracts for forward or future delivery of any security, debt obligation, currency or commodity, all manner of derivative instruments and any contracts based on any index or group of securities, debt obligations, currencies or commodities, and any options thereon. “Tax Matters Partner” means the person designated as “tax matters partner” of the Fund pursuant to Section 8.17 hereof. “Transfer” means the assignment, transfer, sale or other disposition of all or any portion of an Interest, including any right to receive any allocations and distributions attributable to an Interest. “Voting Interest” means with respect to a Member the number of votes equivalent to such Member’s Fund Percentage as of the record date for a meeting of Members. ARTICLE II ORGANIZATION; ADMISSION OF MEMBERS; BOARD 2.1Formation of Limited Liability Company. The Organizational Member and any persons designated by the Board hereby are designated as authorized persons, within the meaning of the Delaware Act, to execute, deliver and file all certificates (and any amendments and/or restatements thereof) required or permitted by the Delaware Act to be filed in the office of the Secretary of State of the State of Delaware.The Board shall cause to be executed and filed with applicable governmental authorities any other instruments, documents and certificates which, in the opinion of the Fund’s legal counsel, may from time to time be required by the laws of the United States of America, the State of Delaware or any other jurisdiction in which the Fund shall determine to do business, or any political subdivision or agency thereof, or which such legal counsel may deem necessary or appropriate to effectuate, implement and continue the valid existence and business of the Fund. -4- 2.2Name. The name of the Fund shall be “SCS Hedged Opportunities Master Fund, LLC” or such other name as the Board hereafter may adopt upon causing an appropriate amendment to this Agreement to be adopted and to the Certificate to be filed in accordance with the Delaware Act.The Fund’s business may be conducted under the name of the Fund or, to the fullest extent permitted by law, any other name or names deemed advisable by the Board. 2.3Principal and Registered Office. The Fund shall have its principal office at the principal office of the Adviser, or at such other place designated from time to time by the Board. The Fund shall have its registered office in the State of Delaware at 2711 Centerville Road, Suite 400, Wilmington, New Castle County, Delaware 19808, and shall have Corporation Service Company as its registered agent at such registered office for service of process in the State of Delaware, unless a different registered office or agent is designated from time to time by the Board in accordance with the Delaware Act. 2.4Duration. The term of the Fund commenced on the filing of the Certificate with the Secretary of State of the State of Delaware and shall continue until the Fund is dissolved pursuant to Section 6.1 hereof. 2.5Business of the Fund. (a)The business of the Fund is to purchase, sell (including short sales), invest and trade in Securities, and to engage in any financial or derivative transactions relating thereto or otherwise.The Fund’s assets may be invested in general or limited partnerships, limited liability companies and other pooled investment vehicles which invest and trade in Securities. The Adviser may execute, deliver and perform all contracts, agreements and other undertakings and engage in all activities and transactions as may in the opinion of the Adviser be necessary or advisable to carry out the Fund’s business and any amendments to any such contracts, agreements and other undertakings, all without any further act, vote or approval of any other person, notwithstanding any other provision of this Agreement. (b)To serve as a “master fund” to one or more “feeder funds”. (c)The Fund shall operate as a closed-end, management investment company in accordance with the 1940 Act and subject to any fundamental policies and investment restrictions set forth in the Form N-2. 2.6The Board. (a)The Organizational Member hereby designates those persons listed on Schedule I who shall agree to be bound by the terms of this Agreement pertaining to the obligations of Directors to serve as Directors on the initial Board.The Board may, subject to the provisions of paragraphs (a) and (b) of this Section 2.6 with respect to the number of and vacancies in the position of Director and the provisions of Section 3.3 hereof with respect to the election of Directors by Members, designate any person who shall agree to be bound by all of the terms of this Agreement as a Director.The names and mailing addresses of the Directors shall be set forth in the books and records of the Fund. -5- (b)Each Director shall serve as a Director for the duration of the term of the Fund, unless his or her status as a Director shall be sooner terminated pursuant to Section 4.2 hereof.If any vacancy in the position of a Director occurs, the remaining Directors may appoint a person to serve in such capacity (in accordance with any procedures adopted by the Board or any committee thereof from time to time), so long as immediately after such appointment at least two-thirds of the Directors then serving would have been elected by the Members.The Directors may call a meeting of Members to fill any vacancy in the position of Director, and shall do so within 60 days after any date on which Directors who were elected by the Members cease to constitute a majority of the Directors then serving as Directors. (c)If no Director remains, the Adviser shall promptly call a meeting of the Members, to be held within 60 days after the date on which the last Director ceased to act in that capacity, for the purpose of determining whether to continue the business of the Fund and, if the business shall be continued, of electing the required number of Directors.If the Members shall determine at such meeting not to continue the business of the Fund or if the required number of Directors is not elected within 60 days after the date on which the last Director ceased to act in that capacity, then the Fund shall be dissolved pursuant to Section 6.1 hereof and the assets of the Fund shall be liquidated and distributed pursuant to Section 6.2 hereof. 2.7Members. (a)The Fund may admit one or more Members as of the beginning of each calendar month or at such other times as the Board may determine.Members may be admitted to the Fund subject to the condition that each such Member shall execute an appropriate signature page of this Agreement or an instrument pursuant to which such Member agrees to be bound by all the terms and provisions hereof.The Board, in its absolute discretion, may reject applications for the purchase of Interests in the Fund.The admission of any person as a Member shall be effective upon the acceptance by the Fund of such Member’s subscription agreement (or other document(s) as may be required by the Fund to evidence such Member’s subscription) and capital contribution.Upon acceptance, the books and records of the Fund shall be revised to reflect the name and the contribution to the capital of the Fund of such additional Member.Notwithstanding the foregoing, the Organizational Member hereby is admitted as a Member on the date hereof. (b)Upon its signing of this Agreement and its contribution of the sum of not less than $100 to the capital of the Fund, the Adviser shall be admitted to the Fund as a
